Citation Nr: 1442481	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-05 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for an increased rating for headaches, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from March 1983 to August 1983, from March 1989 to May 1990, and from October 2005 to October 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2013, the Veteran testified at a Board hearing before the undersigned via video conference from the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he suffers from prostrating headaches.  He has been assigned a 10 percent rating under Diagnostic Code 8199-8100.  A 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over the last several months, a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on average of once a month over the last several months, and a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Veteran was examined by VA in November 2010, but the VA examiner indicated that the Veteran's headaches are not prostrating.  In contrast, the Veteran asserts that they are prostrating and has submitted an August 2013 VA medical note that indicated that he Veteran seems to have prostrating headaches.  The examiner also stated that "some times these episodes happen 2-3 times weekly.

The Board finds that further clarification is necessary.  The medical notation was based on a phone call, not an examination.  The prior examination is in conflict with the Veteran's lay statements regarding headaches.  Thus, a new examination is required.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  In addition, the Veteran testified that he is receiving Social Security Administration (SSA) benefits as well as treatment at the Dayton VA facility.  These records should be obtained.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  These records should be obtained on remand.  See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Dayton VA facility.  

2.  Obtain from SSA a copy of their decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.  

3.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected headaches.  The examiner should review the record prior to examination.  With regard to headaches, the examiner should indicate the severity and frequency of the migraine headaches.  The examiner should indicate if they are prostrating, and if so, how frequently.  The examiner should also indicate if the headaches are productive of severe economic inadaptability, i.e., do they at times render the veteran completely unable to work.  The examiner should be specific as to the frequency of these types of headaches.  

4.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Sarah Richmond
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

